                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

CANDACE-RENEE TURNER                                                                    PLAINTIFF

v.                                     No. 2:19-CV-02142

VAN BUREN POLICE DEPARTMENT, et al.                                                 DEFENDANTS

                                              ORDER

       Separate Defendants City of Van Buren, Charles Green, Jamie Hammond, David Passen,

Van Buren Municipal Complex, and Van Buren Police Department have filed a motion (Doc. 10)

to stay this § 1983 action pending criminal disposition of Plaintiff Candace-Renee Turner’s case.

Plaintiff has filed a response (Doc. 13) in opposition. Defendants argue that the Younger

abstention doctrine requires that this case be administratively stayed pending resolution of

Plaintiff’s state court criminal proceedings, which arise out of the same transaction or occurrence

that gives rise to her civil action in this court. Plaintiff argues that allowing state court criminal

proceedings to continue will result in a continuation of the constitutional violations she alleges in

her complaint.

       “Younger 1 directs federal courts to abstain from hearing cases when (1) there is an ongoing

state judicial proceeding which (2) implicates important state interests, and when (3) that

proceeding affords an adequate opportunity to raise the federal questions presented.” Fuller v.

Ulland, 76 F.3d 957, 959 (8th Cir. 1996). There is an ongoing state criminal proceeding here, and

there is no question that Arkansas has an interest in determining whether or not one of its state

citizens is guilty of violating its state laws. Furthermore, many of the federal constitutional issues

raised in this case also may be raised in defense of that case, whether through a motion to suppress



       1
           Younger v. Harris, 401 U.S. 37 (1971).
                                                  1
or some other vehicle. Younger abstention “precludes any presumption that the state courts will

not safeguard federal constitutional rights.” Middlesex Cty. Ethics Comm. v. Garden State Bar

Ass’n, 457 U.S. 423, 731 (1982) (emphasis omitted).

       IT IS THEREFORE ORDERED that Separate Defendants’ motion to stay (Doc. 10) is

GRANTED. This case is STAYED, and the Clerk is directed to administratively close the matter

pending further order. Separate Defendant City of Van Buren is directed to move to reopen this

matter following final resolution of the state court case.

       IT IS FURTHER ORDERED that Separate Defendants Crawford County Detention Center

and Halbert Torraca’s motion to dismiss (Doc. 3) is TERMINATED, with leave to refile upon

reopening of this case.

       IT IS SO ORDERED this 7th day of January, 2020.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                  2
